       Case 2:20-cv-00764-JAM-AC Document 9 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLARENCE MYERS,                                   No. 2:20-cv-0764 JAM AC P
12                        Plaintiff,
13           v.                                         ORDER
14    R. KAIHE, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 11, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 5. Plaintiff has

23   filed objections to the findings and recommendations. ECF No. 8.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                        1
      Case 2:20-cv-00764-JAM-AC Document 9 Filed 07/30/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations issued June 11, 2021 (ECF No. 5), are ADOPTED
 3   in full,
 4              2. This action is DISMISSED pursuant to 28 U.S.C. § 1915A(a) without leave to amend
 5   for failure to state a claim upon which relief may be granted, and
 6              3. This case is CLOSED.
 7

 8
     DATED: July 29, 2021                           /s/ John A. Mendez
 9
                                                    THE HONORABLE JOHN A. MENDEZ
10                                                  UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
